DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
 Claims 1-7, and 15-21 have been examined in this application. Claim 21 has been newly added
Status of Claims
	This action is in reply to the remarks and amendments filed on October 15th 2020.
	Claims 1-7, and 15-21 are currently pending and have been examined.

	Response to Arguments
With respect to the rejection made under 35 U.S.C. 101, the Applicant’s arguments have been fully considered but are not persuasive. As such the Examiner maintains the rejection for at least the rationale noted below:
	The Applicant states, on Page 10 and 11 that, “The Office Action alleges that claim 1 is directed to receiving users distance and direction information, determining a location based upon a user's distance and direction information, and presenting product  which is considered a commercial interaction, commercial interactions fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). Applicant respectfully submits that the technology described in independent claims 1 and 15 (e.g., a transceiver and at least one processor configured to perform the claimed operations relating to a terminal device) is not fairly characterized as organizing human activity. In addition, no support is provided that "receiving users distance and direction information, determining a location based upon a user's distance and direction information, and presenting product information based upon the users location" are considered as commercial interactions by the Courts.” Applicant further states on Page 11 that, the Office action alleges that claim 1 is directed to a mental process by collecting users distance and direction information, utilizing said information, in an effort to provide item information in relation to the user's location. However, the independent claims are not directed to a mental process and the operations cannot be carried out with pen and paper, because they are more specific than merely collecting users distance and direction information, utilizing said information, in an effort to provide item information in relation to the user's location. Claim 1, for example recites, "at least one transceiver configured to receive, from an external device located in a vicinity of the plurality of products, at least one of distance information and direction information of a terminal device relative to the external device," and at least one processor configured to "identify one or more first products for which purchase has occurred from the selected target and one or more second products for which purchase has not occurred from the selected target products, wherein the one or more first products and the one or more s terminal by the server device using the at least one transceiver, and provide a service, to the terminal device, on the one or more second products selected from the target products for which purchase has not occurred." These are not operations that are a mental process or that can be carried out with pen and paper.  The Examiner respectfully disagrees that the current claim set is not a certain method of organizing human activity, or cannot be carried out with pen and paper. The Examiner notes that, as defined by the 2019 PEG, “certain methods of organizing human activity” include at least, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” In this case, Applicant’s claims include collecting user information such as user profiles, generating activities that match user information, determine other user information in the form of a trigger condition (such as when or why a user may be interested in the activity), and then provide an updated list of activities that fit the user’s needs based on the user information collected and analyzed. These exemplary limitations demonstrate that the claims recite “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).” Therefore, the current claim set is understood to fall within one of the enumerated groupings as specified in the 2019 PEG. Additionally the mere utilization of technological components such as a server device, and a terminal device to communicate and utilize a location and a position of the terminal device, does not constitute an improvement to the abstract idea, since these 
	The Applicant further states on Page 11 and 12 that, Even assuming for the sake of argument that the claims are viewed as falling into one of the enumerated categories (a point not conceded by Applicant), Examiners are - 11 -instructed to "evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception." In this case, the pending claims recite additional elements reflecting a practical application that, for example, includes a server device providing a service, to the terminal device, on the one or more second products selected from the target products for which purchase has not occurred, based on position information of products, movement path information of the terminal device, and residence time during which the terminal device stays in a vicinity of the products. Thus, the claim as a whole integrates any nominal abstract idea into a practical application.” The Examiner respectfully disagrees that the current claim set reflects an improvement to the functioning of a computer, or an improvement to any other technology or technical field. The Examiner notes that, an improvement to computer technology is not the thrust the Applicant’s claims and invention. Rather, the claims focus on a process that qualifies as an abstract idea for which computers are invoked merely as a tool. 
	The Applicant further states, on Page 12 and 13 that, “In reference to Step 2B, even assuming for the sake of argument that the claims are viewed as not integrating a judicial exception (another point not conceded by Applicant), the analysis requires search for an "inventive concept." The "'inventive concept' may arise in one or more of the individual claim limitations or in the ordered combination of the limitations." The Bascom. Additionally, each of the functions performed by the machinery are well-understood, routine, and conventional (i.e., receiving and processing data, and receiving or transmitting data over a network, e.g., using the Internet to gather data (see July 2015 Update: Section IV & 2106.05(d))). (This section of the MPEP has provided an unexhausted list of court decisions that provide what is considered to be well understood, routine and conventional activity, such as receiving and transmitting data over a network, using the Internet to gather data, sending messages 

With respect to the rejection made under 35 U.S.C 103, the Applicant’s arguments have been fully considered but are not persuasive. As such the Examiner maintains the rejection for at least the rationale noted below:
	The Applicant states on Pages 14-16 that, “Li fails to disclose selecting target products and identifying one or more first products or one or more second products in the specific manner recited in claim 1. The Examiner notes that based on the rejection below, Li is utilized in selecting one or more products, such as competing products or complimentary products, wherein the information is based on at least the users information such as location information. The system also incorporates a list of items the user is interesting in purchasing, and is able to select these items to the user, utilizing the users location information. Therefore for at least the rationale provided above, and as seen in the rejection below, Li teaches the aforementioned features as utilized in the rejection below.
	The Applicant also states on Page 15-16 that, “Aihara fails to overcome the deficiencies of Li,. The Office Action relies on paragraph's [0162], [0165], [0187], [0149] and [0189] of Aihara for teaching identification of a first product that purchase has occurred and a second product that purchase has not occurred, wherein the first product and the second product are determined based on at least the movement path in formation and the position in formation of each of the plurality of the products. However, 
	 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim(s) 1-7, and 21 are directed to devices, a server device and a terminal device respectively; Claims 15-20 are directed to a method, which is a process. Therefore claims 1-7, and 15-21 are directed to one of the four statutory categories of invention. As such, the claims are directed to statutory subject matter under Step 1 of the Alice flowchart; however, claims 1-7, and 15-21 are directed to a judicial exception (i.e. an abstract idea). Accordingly, the claims will be further analyzed under step 2 of the Alice/Mayo framework:
            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea (Step 2A prong 1) and fail to integrate the abstract idea into a practical application (Step 2A prong 2).
The claimed invention recites the abstract idea of a system receiving users distance and direction information, determining a location based upon a user’s distance and direction information, and presenting product information based upon the users bolded limitations:
A server device comprising: a memory configured to store information on a plurality of products, the stored information including position information of each of the plurality of the products; 
at least one transceiver configured to receive,  from an external device located in a vicinity of the plurality of products, at least one of distance information and direction information of a (user) terminal device relative to the external device;
and at least one processor configured to: periodically determine a location of the (user) terminal device based on at least one of the distance information and the direction information, determine movement path information of the (user) terminal device based on at least the periodically determined location of the (user) terminal device,
select target products from among the plurality of the products based on a distance between the (user) terminal device provided by the movement path information and the position information of each of the plurality of the products and a residence time during which the (user) terminal device stays in a vicinity of the respective product of the plurality of the products,
identify one or more first products for which purchase has occurred from the selected target products and one or more second products for which purchase has not occurred from the selected target products, wherein the one or more first products and the one or more second products are determined based on purchase information received from a point of sales terminal by the server device using the at least one transceiver
provide a service, to the terminal device on the one or more second products selected from the target products for which purchase has not occurred

Certain methods of organizing human activity
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of a system receiving users distance and direction information, determining a location based upon a user’s distance and direction information, and presenting product information based upon the users location and movement.  as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because providing consumers with commercial information based upon their determined location is a sales activity. Thus, representative claim 1 recites an abstract idea. Furthermore, The recited 
Under Step 2A (prong 2), the Examiner acknowledges that representative claim 1 does recite additional elements (as listed in bold below).
A server device comprising: a memory configured to store information on a plurality of products, the stored information including position information of each of the plurality of the products; 
at least one transceiver configured to receive,  from an external device located in a vicinity of the plurality of products, at least one of distance information and direction information of a (user) terminal device relative to the external device;
and at least one processor configured to: periodically determine a location of the  terminal device based on at least one of the distance information and the direction information, determine movement path information of the terminal device based on at least the periodically determined location of the terminal device,
select target products from among the plurality of the products based on a distance between the terminal device provided by the movement path information and the position information of each of the plurality of the products and a residence time during which the terminal device stays in a vicinity of the respective product of the plurality of the products,
identify one or more first products for which purchase has occurred from the selected target products and one or more second products for which purchase has not occurred from the selected target products, wherein the one or more first products and the one or more second products are determined based on purchase information received from a point of sales terminal by the server device using the at least one transceiver
provide a service, to the terminal device on the one or more second products selected from the target products for which purchase has not occurred
Taken individually or as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. This is because claim 1 merely includes instructions to implement an abstract idea on a computer (or merely uses a computer as a tool to perform an abstract idea). The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention, per example Page 8, Page 17 and 18 describe the general nature of the system, specifically a server device, a control unit, a storage unit, a terminal device, and a communication unit, amongst other features. 
Secondly, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional 
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
As such, representative claim 1 is ineligible. 
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1-7, and 15-21 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The dependent claims 2-7 and 21, as well as 16-20 do not aid in the eligibility of independent claims 1, and 15. For example, claims 2-7 and 21, as well as 16-20 merely provide further embellishments of the limitations recited in independent claims 1 and 15. Thus, dependent claims 2-7 and 21, as well as 16-20 are also ineligible.





	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over  US 20140207615 A1 Stefan Li, from now on this will be referred to as Li, and in view of US 20150363798 A1 Toru Aihara, which will from now on be referred to as Aihara.
As per claim 1, Li  teaches a server device comprising: a memory configured to store information on a plurality of products, the stored information including position information of each of the plurality of the products;(Li: at least in (See [0061]-[0064] for 
 at least one transceiver configured to receive, from an external device located in a vicinity of the plurality of products, at least one of distance information and direction information of a terminal device relative to the external device; (Li: at least in [0050] (See where the radio frequency identification device can determine the location of the portable computerized device by triangulating positions by using the RFID signals from small transmitters placed throughout a building in known locations.(understood to be an external device located in a vicinity of the plurality of products)), [0039] (See where a portable computerized device (understood to be the terminal device)  is in communication with a product location index server via a network, where the portable computerized device can allow a user to facilitate being presented a targeted product) [0046] (See where the communication device can include one or more wireless transceivers for performing wireless communication and one or more communication ports for performing wired communication.) Figure 11), (Additionally see [0061]-[0064] for discussion of the memory storage device, storing the store information about various products, and the position information (i.e. waypoints) of the products within the retailer)
 and at least one processor configured to: periodically determine a location of the terminal device based on at least one of the distance information and the direction information, (Li: at least in [0048] (See where the locating device determines a location of the portable computerized device, where the locating device can include an RTLS device and may utilize cell phone tower signals to determine a location of the device.), [0050] (See where the radio frequency identification device can determine the location 
determine movement path information of the terminal device based on at least the periodically determined location of the terminal device, (Li: at least in [0050] (See where the radio frequency identification device can determine the location of the portable computerized device by triangulating positions using radio frequency identification device radio signals from small transmitters placed throughout the building in known locations, wherein the rfid device can determine proximity of the device to a mobile feature), [0052] (See where the direction generation module processes information related to providing directions, computation of distances, directions, navigational directions between and around aisles), [0070], [0083])
select a target product among the plurality of the products based on the location of the terminal device and the position information. (Li: at least in [0092] (See where the server determines the customers location within the retail establishment, wherein the customers location within the store is determined and compared to that of the product and directional information is calculated, wherein the user is presented with information that provides information relating to a product of interest.) [0052], [0083]-[0085], Figure 9 (See where the direction sensor, orientation sensor, position sensor, accelerometer, distance sensor and proximity sensor are connected to the processor of the portable 
Note: The terms “periodically receive… distance information”, “periodically determine the location”, “periodically received distance and direction information” are understood to be a transceiver that is capable of receiving multiple instances of the customers information, such as distance, direction, and location information, the capabilities of the system of Li occur as the user moves through the store, and the system is capable of sending and receiving such information regularly, over many instances, therefore Li teaches the broadest definition of the claim language.
provide a service, to the terminal device on the one or more second products selected from the target products for which purchase has not occurred (Li: at least in [0061]-[0064] for a discussion of the stored product position locations, and location information, additionally see [0067] a user is provided with directions to an item or list of items, wherein the objects location and the portable computerized device information 
As seen above Li teaches collecting distance, movement path information, and shopping list information, in an effort to provide users with information about products the user may be interested based on their movement through the store. Li also does teach providing additional products and offers that may be targeted at specific consumers based on their real time activity in the retail environment as see in [0058]. Li also teaches informing the consumer whether the retail store has similar items on sale that might not be located near the product being viewed, where the system may provide a strategy to make a consumer consider purchase of a more expensive option or a competing product, as seen in [0065]). Li additionally provides NFC capabilities between an item or shelf location and a smart device, ibn order to redirect consumers to another location in the store, in order to make a sale, as seen in [0067]. However, Li is moot to specifically selecting the target product based on the distance, movement and position information of the user. Therefore Li does not teach explicitly the totality of the following,
Select(ing) target products from among the plurality of the products based on a distance between the terminal device provided by the movement path information and the position information of each of the plurality of the products and a residence time during which the terminal device stays in a vicinity of the respective product of the plurality of the products, 
Furthermore, Aihara teaches a similar customer tracking and purchasing system, in which movement, position, and residence time are utilized to present product information to the user. (Aihara: at least in [0205] (See where position information and time acquisition method may identify that the target customer passes through certain places in the store, and position information is acquired. Information regarding store shelves and their locations are also utilized along with the time when the apparatus is at each position, via receivers installed in the store). Also see [0221]-[0222] and [0225]-[0228] which discuss the specifics of tracking a user, along with their interactions with specific item locations in an effort to measure purchasing behavior of the customer)
Additionally, Li teaches selecting targeted products, as seen above, however Li does not explicitly teach wherein identify one or more first products for which purchase has occurred from the selected target products and one or more second products for which purchase has not occurred from the selected target products, wherein the one or more  first products and the one or more second products are determined based on purchase information received from a point of sales terminal by the server device using the at least one transceiver 
Furthermore, Aihara teaches the aforementioned features (Aihara: at least in [0162] (See where an estimated path is determined based upon time sequentially positions and a shortest distance on the basis of the multiple positions and time when the customer was at each respective positions, and estimating the path including 
At the time this invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Li with these aforementioned teachings from Aihara with the motivation of utilizing the customer tracking system in Aihara to determine a users next movement based upon information such as their movement and position information (similar to the information collected and utilized in Li) would prove useful as it would for a useful analysis in determining a users behavior in order to better provide them with items and products they may be interested in.  (Aihara: at least in [0004]-[0006])
As per claim 2, Li in view of Aihara teaches the limitations set forth above, additionally Li teaches wherein the at least one processor is further configured to select at least one of: a moving speed, , and a moving direction of the terminal device, and wherein the target products are selected based on at least one of the moving speed, residence time, and moving direction of the terminal device, and the distance between the terminal device and at least one respective product.  (Li: at least in [0052] (See where the direction generation server interface module processes information related to providing direction to the user and interfaces with the server to generate directions to a display. Where computation of distances, directions, navigational directions between and around aisles can be generated in module or within server.), [0056] (See where the portable computerized device provides an absolute distance to the item being sought, a navigation arrow, and textual navigation.),  [0083] (See the direction sensor is configured to generate a direction signal that is indicative of the direction that the consumer is facing, where the direction sensor can electrically communicate the direction signal containing direction data to the processor, and the processor can control the transmitter to transmit the direction signal to the server, in an effort to better determine the location of the consumer within the retail store.), [0085] (See where the position sensor can be configured to generate a position signal indicative of the position of the consumer within the retail store. Where the position sensor detects an absolute or relative position of the consumer, where the sensor can transmit the position data, to the server. [0086 (for further discussion see the other methods for determining a consumers position within the store.) )
As per claim 3, Li in view of Aihara teaches the limitations set forth above, additionally Li teaches transmitting information related to at least one of the target products to at least one of the terminal device and an electronic shelf label (ESL) device.  (Li: at least in [0050] (See where the RFID (Radio frequency identification device) can determine the location of the portable computerized device by triangulating 
Note: transmitting information relating to the product to at least one of the terminal device and an electronic shelf label broadest reasonable interpretation is transmitting any information associated with the product to the terminal device. Li teaches such a feature, Li additionally teaches what could be considered an electronic shelf label, as seen in the RFID tags described in the citations above. 
As per claim 4, Li in view of Aihara teaches the limitations set forth above, additionally Li teaches wherein the transceiver is further configured to transmit information related to the at least one of the target product to the terminal device based on the movement path information.  (Li: at least in  [0052], [0083],[0084],[0085], [0088] (See where the accelerometer can generate a signal based on the movement that is detected and communicate the signal to the processor, where the motion that is detected can be the acceleration of the consumer, where the velocity of the consumer be determined.) Figure 9 (See where the direction sensor, orientation sensor, position sensor, accelerometer, distance sensor and proximity sensor are connected to the 
As per claim 5, Li in view of Aihara teaches the limitations set forth above, additionally Li teaches wherein the information related the at least one of the target products includes navigation service information for the terminal device. (Li: at least in [0027] (See where the current location of the user is monitored on the consumers computerized device, where the consumer is provided with directions to find the item, an absolute distance to the item, navigation through the aisles of the store, distance required to navigate to the item, graphical representations directing the consumer to take directions, and turns., [0052] (See where the direction generation processes information relating to providing direction sot the user and interfaces with the server, to generate graphics upon a display related to the directions.), [0056] (See where the portable computerized device includes a directional arrow, textual graphic, providing an absolute distance to the item sought, navigational arrow providing the next turn to be taken within the store, such as at the end of a current aisle, and textual navigation instructions.), [0064] (See ice cream example)))
As per claim 6, Li in view of Aihara teaches the limitations set forth above, additionally Li teaches wherein the at least one processor is further configured to group the movement path information of the terminal device, and wherein the at least one transceiver is further configured to transmit the information related to the at least one of the target products based on the grouped movement path information.  (Li: at least in [0027] (See where the current location of the user is monitored on the consumers computerized device, where the consumer is provided with directions to find the item, an absolute distance to the item, navigation through the aisles of the store, distance required to navigate to the item, graphical representations directing the consumer to take directions, and turns., [0052] (See where the direction generation processes information relating to providing direction sot the user and interfaces with the server, to generate graphics upon a display related to the directions.), [0056] (See where the portable computerized device includes a directional arrow, textual graphic, providing an absolute distance to the item sought, navigational arrow providing the next turn to be taken within the store, such as at the end of a current aisle, and textual navigation instructions.), [0064] (See ice cream example)))
As per claim 7, Li in view of Aihara teaches the limitations set forth above, additionally Li teaches wherein the at least one transceiver is further configured to periodically receive at least one of the distance information and the direction information, and wherein the at least one processor is further configured to periodically determine the location of the terminal device based on at least one of the periodically received distance information and direction information. (Li: at least in  [0071]-[0072] (See where the portable computerized device includes a transmitter and a receiver, where the processor can be operable to receive signals generated by the other components of the portable computerized device, to process signals received by a  devices as well, where the signals received are from the direction, position, orientation, proximity sensors and accelerometer), [0039] (See where a portable computerized 
Note: The terms “periodically receive… distance information”, “periodically determine the location”, “periodically received distance and direction information” are understood to be a transceiver that is capable of receiving multiple instances of the customers information, such as distance, direction, and location information, the capabilities of the system of Li occur as the user moves through the store, and the system is capable of sending and receiving such information regularly, over many instances, therefore Li teaches the broadest definition of the claim language.
As per claims 15-20: Claims 15-20 are a method. Claims 15-20 recites limitations that are parallel in nature to those addressed above in claims 1-7, which is 
As per claim 21, Li teaches selecting products based on location information along with other user information, Therefore Li teaches the following,  wherein the at least one processor is further configured to determine a moving speed of the terminal device and a moving direction of the terminal device based on a change in the location information of the terminal device, (Li: at least in [0052] (See where the direction generation server interface module processes information related to providing direction to the user and interfaces with the server to generate directions to a display. Where computation of distances, directions, navigational directions between and around aisles can be generated in module or within server.), [0056] (See where the portable computerized device provides an absolute distance to the item being sought, a navigation arrow, and textual navigation.),  [0083] (See the direction sensor is configured to generate a direction signal that is indicative of the direction that the consumer is facing, where the direction sensor can electrically communicate the direction signal containing direction data to the processor, and the processor can control the transmitter to transmit the direction signal to the server, in an effort to better determine the location of the consumer within the retail store.), [0085] (See where the position sensor can be configured to generate a position signal indicative of the position of the consumer within the retail store. Where the position sensor detects an absolute or relative position of the consumer, where the sensor can transmit the position data, to the server. [0086 (for further discussion see the other methods for determining a consumers position within the store.) )
Selecting target products, based the moving speed towards the respective product being smaller than a moving speed threshold value, the moving direction of the terminal device being directed to a respective product with an angle less than a threshold angle value, and the distance between the terminal device and the respective product being less than a threshold distance.
Furthermore, Aihara teaches a similar customer tracking and purchasing system, wherein purchase behavior (i.e. what selections are typically and will be made), based on the moving speed, moving direction, and direction based on a comparison between the actual path of the user, in comparison with a previous path of the customer, or customers. (Aihara: at least in [0020] (See where reading a previous path information on actual travel of the one or more customers in the store, and previous path information on actual travel of the target customer in the store, and acquiring a travel path of the target customer from each piece of the information acquired, and estimating a purchase order of a specific article based on the acquired information and a traffic line according to the tendency of the users path information.), Additionally see [0022] for discussion of calculated average travel speed between two points and estimate the traffic line of customer, such that the travel speed of the customer approaches the calculated average speed), Additionally see [0024] for discussion of path minimization), [0163] (See where if a gap exceeds a certain threshold, the system recalculates the path, so that the path can be followed.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BENJAMIN WARREN whose telephone number is (571)272-8934.  The examiner can normally be reached on Monday-Friday; 9:00-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON B WARREN/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625